Exhibit SUPPLEMENT AND JOINDER AGREEMENT THIS SUPPLEMENT AND JOINDER AGREEMENT (this “Agreement”) dated as of July17, 2008, is being executed and delivered pursuant to the provisions of Section 2.6 of that certain Amended and Restated Credit Agreement dated as of October 21, 2004, among TEPPCO PARTNERS, L.P., as Borrower, the Lenders from time to time parties thereto, and SUNTRUST BANK, as Administrative Agent for the Lenders (as the same has been, and may hereafter be, amended, restated and supplemented from time to time, the “Credit Agreement”), by each of the existing Lenders listed on the signature pages hereto (each a “Consenting
